Citation Nr: 0422775	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  96-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tumors of the chest 
and abdominal area as a residual of herbicide exposure in 
service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1967 to April 
1969. 

This case was previously before the Board in November 1997, 
October 1999, and June 2002.  In November 1997, the Board 
remanded the case for additional development.  In October 
1999, the Board denied service connection for tumors of the 
chest and/or abdominal area as not well grounded, and found 
that new and material evidence had been received to reopen 
the veteran's claim for service connection for PTSD, but 
denied the underlying service connection claim on the merits.  

The Board's October 1999 decision was subsequently vacated by 
a February 2001 order of the United States Court of Appeals 
for Veterans Claims (Court), except for that part of the 
Board's decision that that found new and material evidence 
had been received and reopened the veteran's claim for 
service connection for PTSD.  The Joint Motion for Remand 
supporting the Court's order reflects that the October 1999 
Board decision was vacated and remanded for readjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board issued another decision in June 2002 addressing 
both issues on the merits, denying service connection for 
tumors of the chest and/or abdominal area and for PTSD.  The 
June 2002 Board decision was subsequently vacated by an April 
2003 order of the Court.  The Joint Motion for Remand 
supporting the Court's order reflects that the June 2002 
Board decision was vacated and remanded for readjudication in 
light of the specific notice requirements of the VCAA.  

In October 2003, the Board remanded this case to the RO for 
compliance with the notice provisions of the VCAA.  The RO 
provided the requested VCAA notice to the veteran in a 
February 2004 letter, obtained additional medical evidence, 
issued a supplemental statement of the case in May 2004, and 
returned the case to the Board.  
 



FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, and obtained all relevant 
evidence designated by the appellant, in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran had active service in the Republic of 
Vietnam.  

3.  The weight of the competent medical evidence shows that 
the veteran does not currently have any disability of tumors 
of his chest or abdominal area. 

4.  The veteran did not engage in combat with the enemy 
during his period of active service.

5.  The record includes a medical diagnosis of PTSD; evidence 
for and against the veteran's claim that is in relative 
equipoise on the question of in-service incurrence of the 
stressful events of mortar and rocket fire on the veteran's 
unit, and observing the wounded and dead bodies; and medical 
evidence of a nexus between diagnosed PTSD and these 
stressful events in service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for tumors of the 
chest and abdominal area as a residual of herbicide exposure 
in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003). 

2.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish the claims 
for service connection for tumors of the chest and abdominal 
area as a residual of herbicide exposure in service and for 
PTSD.  A February 2004 RO letter advised the veteran that VA 
would request any information or evidence the veteran wanted 
VA to obtain, including any medical evidence from his doctors 
about which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138 for this purpose.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in [date ], 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the February 2004 letter, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain, specifically 
advised the veteran that VA needed "additional information 
or evidence from you," advised the veteran that it was still 
his responsibility to support his claim with appropriate 
evidence, and requested the veteran to provide the names and 
addresses of all medical care providers and inform VA if he 
had received VA medical treatment.  In letters informing him 
that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  In the case of the veteran's 
claim, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claims.  VA has 
obtained all service medical records, service personnel 
records, and all indicated post-service medical records, and 
has undertaken development of reported stressors to aid in 
substantiating the veteran's claim for service connection for 
PTSD.  As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the veteran was 
afforded appropriate Agent Orange and PTSD examinations. 

In light of the complete grant of service connection for 
PTSD, no further evidence is necessary to substantiate this 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002).  As to the 
remaining issue, there is no indication that there is any 
additional relevant evidence that has not been obtained and 
the veteran was afforded a VA Agent Orange examination, which 
specifically ruled out the presence of his claimed tumors of 
the chest and abdominal area.  There is no reasonable 
possibility that additional assistance would further aid in 
substantiating this latter claim..  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the Veterans Benefits Act of 2003 permits 
VA to adjudicate a claim within a year of receipt of the 
claim.  The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. 
§  ____). 

II.	Service Connection for Tumors of the Chest and 
Abdominal Area
(due to herbicide exposure)

A. Factual Background

The veteran contends that he has developed tumors in his 
chest and abdominal area as a result of exposure to Agent 
Orange while on active duty in the Republic of Vietnam.

The veteran's service personnel records, to include his DD 
Form 214, confirm that he had active service in Vietnam.  The 
veteran's service medical records are negative for complaints 
or clinical findings involving tumors of the chest or 
abdomen.  His skin was clinically evaluated as normal on both 
his April 1966 pre-induction and April 1969 separation 
examinations.  At the time of both examinations, the veteran 
indicated that he had never experienced tumor, growth, cyst, 
or cancer.

Various post-service medical records are on file which cover 
a period from 1986 to 1999.  Among other things, these 
records reflect that the veteran was diagnosed as having a 
hiatal hernia in August 1986, and was subsequently evaluated 
for a questionable renal mass in 1989.

An April 1987 VA general medical examination found, among 
other things, no evidence of skin lesions.  Diagnoses from 
this examination included hiatal hernia, proved by upper 
gastrointestinal (GI) series, cared for by antacids.  A 
February 1988 upper GI was also negative, as was a subsequent 
March 1989 computerized axial tomography (CT) scan of the 
abdomen and kidneys.  Records from May 1991 show a diagnosis 
of duodenal ulcer and gastritis. Subsequent records note that 
the veteran had had a benign polyp removed from his colon in 
September 1991.

In June 1993, the veteran underwent a VA Agent Orange 
examination.  At this examination the veteran reported that 
he had had a tumor removed from the right side of his colon, 
and that a mass had been found in his left kidney; however, 
he did not follow-up with medical attention.  On examination, 
his skin was found to have good turgor and hydration, and 
there was no evidence of neoplasia in the veteran.  Chest X-
rays resulted in a normal impression; ultrasound of the 
abdomen and kidneys resulted in impressions of some mild 
asymmetry in renal size, with an otherwise normal ultrasound 
examination of the kidneys; and ultrasound examination of the 
gallbladder/right upper quadrant was normal.  In short, 
objective evaluation and diagnostic testing showed no 
evidence of tumors of the chest and/or abdominal area.

A March 1995 esophagastro-duodenoscopy was negative for 
duodenal ulcer, although there was evidence of mild 
diverticulosis in the cecum of the colon.

The veteran underwent a new VA Agent Orange examination in 
August 1995.  At this examination, the veteran complained, in 
part, of abdominal pain, which he stated went all the way up 
the throat from his chest.  He also reported that he was told 
he had a mass on his kidneys that was not cancerous; however, 
the examiner noted that there was nothing in the medical 
records to support this and other claims above.  On 
examination of the skin, the examiner noted that there were 
no lesions or rashes, there was no evidence of neoplasm in 
the medical records or during the examination, and chest X-
rays were normal. 

Additional medical records on file for the period from 
November 2001 to April 2004 do not contain any objective 
medical findings of tumors of the veteran's chest and/or 
abdominal area. 

B. Legal Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  

The listed diseases include: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).

After a review of all the lay and medical evidence of record, 
whether or not specifically cited in this decision, the Board 
finds that the veteran was exposed to herbicide agents during 
his active duty service in Vietnam during the Vietnam era.  
However, as the veteran has not been diagnosed with any 
disorder that is recognized by VA as being presumptively 
related to exposure to herbicide agents used in Vietnam, 
service connection for tumors of the chest and abdominal area 
may not be presumed to be related to exposure to herbicides 
during service.  See 38 C.F.R. § 3.309(e) (2003).  Because 
the veteran had active service in the Republic of Vietnam, it 
is presumed he was exposed to herbicides during that period.  
Although the veteran was exposed to herbicides in service, 
there is no objective medical evidence that he currently has 
any tumors of the chest and/or abdominal area, malignant or 
otherwise.  No such findings are shown by the medical 
treatment records, to include the VA examinations accorded to 
the veteran in June 1993 and August 1995 for the specific 
purpose of evaluating his Agent Orange claim.  These 
examination reports specifically reflect the finding that 
there was no evidence of neoplasia and neoplasm.  Further, 
the veteran has not submitted, nor has he otherwise indicated 
the existence of, any objective medical evidence to refute 
these findings. 

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical diagnosis or a medical opinion regarding the 
etiology of a currently diagnosed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Thus, while the veteran is competent to describe any 
symptomatology he experienced at any time, he is not 
competent to render a medical diagnosis of a current 
disability (including tumors of the chest and abdominal 
area), nor a medical opinion as to the etiology of any such 
disability. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit observed that 38 U.S.C.A 
§ 1131, as well as other relevant statutes, only permitted 
payment for disabilities existing on and after the date of 
application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  In the absence of proof of 
present disability there can be no valid claim. 

Because the weight of the competent medical evidence shows 
that the veteran does not currently have any disability of 
tumors of his chest or abdominal area, the Board finds that 
the preponderance of the evidence is against the claim, and 
it must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Service Connection for PTSD

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service in 
Vietnam.  The stressors reported by the veteran include enemy 
fire on the veteran's unit, and witnessing dead bodies and 
the wounded.  

A. Factual Background

In various statements submitted by and on behalf of the 
veteran, it has been reported that he served at Camp Redball 
during the Tet Offensive; was witness to mortar, rocket, and 
small arms fire; that he saw dead bodies and body parts 
stacked along the roads; that he was compelled to sleep in a 
steel enclosure with a dead body; that he had a nervous 
breakdown in June 1968 and his lieutenant let him come home 
for 17 days, then he received no treatment and served another 
nine months in Vietnam; that he was in My Lai the day 
following the massacre (March 16, 1968); that he was assigned 
to convoys which came under fire; that he witnessed a grenade 
explosion which injured one of his company; and that he 
witnessed the death of a Sergeant R at Camp Redball in 1968, 
who was believed to be a native of Lafayette, Indiana.

The veteran's service medical records show no complaints, 
diagnosis, or treatment for psychiatric problems during his 
period of active duty, and his psychiatric condition was 
clinically evaluated as normal on his April 1966 pre-
induction and April 1969 separation examinations.  At both of 
these examinations, the veteran indicated that he had never 
experienced depression or excessive worry or nervous trouble 
of any sort.

The veteran's service personnel records, to include his DD 
Form 214, reflect that his military occupational specialty 
(MOS) was that of a cook, that the veteran underwent basic 
combat training, and that he had service during the following 
Vietnam Counter Offensive Phase III campaign and the TET 
Counteroffensive campaign.  In addition, these records 
reflect that the veteran received an Article 15 citation for 
failure to report to guard duty in February 1969; however, 
these records do not show that he received any awards, 
decorations, or citations denoting combat duty during active 
service.

The post-service medical records reflect that the veteran has 
been treated on various occasions for psychiatric problems, 
to include periods of hospitalization.  For example, he 
underwent a period of VA hospitalization from November to 
December 1986 due to continuous use of alcohol since 1969.  
It was noted that he informed a psychologist that he "never 
thought of Vietnam until 3-4 days ago," and that this was in 
reference to initial impression of PTSD by the admitting 
physician.  The veteran also reported having dreams of 
Vietnam in the two weeks prior to admission, where he saw 
himself running and "things that happened to 2 other 
people"; however, he reported that "Nothing happened to me 
while over there."  The examiner wrote that the veteran was 
apparently in combat even though he was supposed to have been 
a "cook."  Further, the veteran reported that he was unsure 
of who he was shooting at and never killed anyone, but did 
see people that were shot and died around him.  Diagnoses 
from this hospitalization included alcohol rehabilitation; 
major depression; alcohol dependence; and substance abuse, 
marijuana (unknown street pills in the past).

During a subsequent January to March 1987 period of 
hospitalization, the veteran was diagnosed with recurrent 
major depression, rule-out PTSD; and alcohol dependence, 
inactive.  It was noted that during this hospitalization he 
was able to share some of his experiences in Vietnam, 
including the death of his friends and the Vietnamese 
children, which produced guilt and shame.

The veteran underwent a VA psychology evaluation in April 
1987.  The examiner noted that the veteran served in Vietnam 
for two years as a cook, and that the veteran saw "brief" 
combat action, but was never injured nor did he shoot anyone.  
Following service, the veteran had an 18-year history of 
alcohol abuse, and reported that his "bad memories" from 
Vietnam only bothered him when he was sober.  In addition, he 
reported that he never thought of Vietnam until a VA 
physician asked him about possible PTSD.  Diagnostic 
impressions following evaluation of the veteran were major 
depression and dependent personality disorder.  The examiner 
commented that the sudden onset of the veteran's Vietnam 
memories, as well as his responses during testing, raised 
serious doubts about the validity of his compensation claim.

The veteran also underwent a VA psychiatric examination, 
apparently in May 1987, during which he reported that while 
in service he was a cook; he went to Vietnam and experienced 
the fear of dying there because of what he had seen around 
him; and that he went out on his own on a couple of search 
and destroy missions to get revenge, but was unsuccessful in 
accomplishing any of his wishes.  The resulting diagnosis was 
recurrent major depression, by history, in partial remission.

Reports of VA hospitalization in January 1991, September 
1991, April 1992, and from May to June 1992 show diagnoses of 
PTSD; however, while these hospitalization reports note 
service in Vietnam, they do not appear to identify any 
specific in-service stressors upon which the diagnoses of 
PTSD were based.

At a VA PTSD examination in June 1993, the veteran reported 
that he had active service in Vietnam, during which he was in 
ration supply, and his job was to take food out to the units.  
He reported that he was not directly involved in combat, and 
suffered no war injuries, but that he suffered mortar and 
rocket attacks, and saw other people get hurt.  Further, he 
reported that he remembered dead bodies, to include picking 
up the bodies of deceased service men after fire fights.  
Diagnoses following examination were major depression with 
psychotic features; history of PTSD; and dependent, avoidant, 
and passive/aggressive traits.  The examiner noted that the 
veteran had a history of recent VA hospital admissions, and 
carried a diagnosis of major depression with psychotic 
features and PTSD.  The examiner commented that the veteran's 
symptoms of depression with psychosis were prominent and the 
symptoms of PTSD were minimal when compared to his depressive 
symptoms.  The examiner also wrote that PTSD was sometimes 
confused with a major depressive disorder, but that the 
symptoms of dysphoria, guilt, grief, anhedonia, irritability, 
social withdrawal, and insomnia should be more directly 
related to the veteran's major depressive disorder.

A February 1995 report of VA hospitalization shows a 
diagnosis of chronic PTSD. This report indicated that the 
veteran qualified for the diagnosis of PTSD because he had 
been exposed to combat, had had recurrent nightmares and 
flashbacks of combat situations, had been relatively 
isolated, and tended to avoid situations that reminded him of 
trauma.

In August 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) submitted records of the veteran's 
unit which confirmed that the operations of the veteran's 
company (223rd Supply and Service Company) were as supply and 
service units; and that an element of the 223rd Supply and 
Service Company participated in the 1968 TET Offensive.  
Morning Reports verified that the veteran was assigned to the 
223rd Supply and Service Company.  The available casualty 
data listed several individuals with a specified last name 
who were killed, but that more specific information was 
necessary for further research.  The report also noted that 
the casualty data did not list the veteran as being wounded 
or injured. 

The veteran underwent a new VA PTSD examination in December 
1998.  At this examination, the examiner noted that the 
veteran's claims file and chart were reviewed.  With respect 
to his military service, the veteran reported that he had no 
problems with basic training, and was sent over to Vietnam.  
The examiner noted that the veteran was very vague about 
specific details in Vietnam.  He reported that he was 
assigned as a cook, but never functioned as a cook.  Further, 
he reported being out in the field, including at Camp 
Redball, and that while in Vietnam he was treated as an extra 
man - somebody who was supposedly without very much education 
and was quite expendable.  He related that he was frequently 
on guard duty, had to guard a fuel dump, remembered rockets 
and artillery being directed at the camp, and the camp being 
destroyed.  He reported being in Vietnam in 1968 during the 
Tet Offensive.  He also reported that he remembered having to 
pick up several men killed in Vietnam and put them in body 
bags after an enemy rocket attack, as well as seven or eight 
guys from Camp Redball who were killed during the Tet 
Offensive.  He also related the purported circumstances 
regarding the death of Sergeant R.  Additionally, he related 
a second traumatic incident where he saw soldiers shoot seven 
or eight children who were playing, and evidently another 
soldier unloaded a semi-automatic weapon at the children.

Following examination of the veteran in December 1998, the 
examiner diagnosed chronic PTSD.  In addition, the examiner 
noted, in part, that the veteran had been diagnosed on a 
number of different occasions with PTSD, and had reported 
very definite symptoms from his stay in Vietnam, which were 
in the form of nightmares and flashbacks of combat-related 
situations.  Further, in a February 1999 addendum, the 
examiner reiterated the veteran's account of in-service 
stressors, noted his account of recurrent nightmares, and 
wrote that review of the medical records documented that the 
veteran was in Vietnam during the Tet Offensive, and that his 
unit was active during this Offensive.  The examiner wrote 
that the diagnosis of PTSD was made on the basis that there 
was documented history in the military records that the 
veteran was involved or on duty during the Tet Offensive, as 
well as the specific stressors related by the veteran.

B. Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2003); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but does not 
assert that he returned fire.  There is no objective evidence 
that the veteran "engaged in combat with the enemy."  
VAOPGCPREC 12-99.  The veteran's 
DD Form 214 does not reflect that he received any awards, 
citations, or decoration denoting having served in combat in 
Vietnam.  Service personnel records reflect that the 
veteran's military occupational specialty was a cook.  The 
veteran's unit in Vietnam participated in the TET Offensive 
as a supply and service unit.  

The veteran has reported that in Vietnam his unit was 
subjected to mortar and rocket attacks, and he saw many dead 
bodies; however, the veteran does not contend that he 
returned fire or personally participated in a fight or 
encounter with the enemy.  At a VA examination in April 1987, 
the veteran specifically denied that he shot at or injured 
anyone during service in Vietnam.  At a VA examination in 
June 1993, the veteran reported that he had not been directly 
involved in combat during his Vietnam service.  The evidence 
demonstrates that the veteran was in the proximity of an 
engagement with the enemy but did not personally take part in 
a fight or encounter with a military foe or hostile unit or 
instrumentality.  The phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99.  

The Board also notes that the evidence on file reflects that 
the veteran initially reported that he did not serve in 
combat while on active duty, then subsequently reported that 
he did participate in combat, including operations during the 
Tet Offensive.  It is noted that these allegations were first 
made many years after service.  Based on this evidence, the 
Board finds that the weight of the evidence demonstrates that 
the veteran did not engage in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of the stressors of mortar and rocket fire on the 
veteran's unit, and his observation of wounded and dead 
bodies.  The Board notes that, although the veteran's 
enlisted occupational specialty was as a cook, he also served 
guard duty, and supplied other units during the TET 
Offensive.  The evidence in this case includes a report from 
USASCRUR, with supporting unit histories, that reflect that, 
although the veteran did not engage in combat with the enemy, 
he did receive basic combat training, was assigned to duties 
outside his MOS during his Vietnam service, including serving 
on guard duty, and he and his unit were engaged in operations 
during the Tet Offensive, including the supply and service of 
other units located in the areas around Saigon during the 
1968 Tet Offensive.  Regarding the veteran's account 
concerning the death of a Sergeant R, USASCRUR reported that 
the casualty data shows that several men with that last name 
were killed in 1968, although nothing in the records provided 
by USASCRUR, nor an apparent casualty list obtained by the 
RO, indicates that any of them were Army sergeants from 
Indiana.  

The Board finds that the evidence is in relative equipoise as 
to the occurrence of the stressors of mortar and rocket fire 
on the veteran's unit, and the veteran observing dead bodies 
and the wounded, thereby triggering the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In so finding, the Board has considered Pentecost 
v. Principi, 16 Vet. App. 124 (2002), wherein the United 
States Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Resolving reasonable doubt on this question in the veteran's 
favor, the Board finds that these reported stressors 
occurred; therefore, these stressful events are considered 
verified by the evidence of record.  

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the stressful events during 
service of mortar or rocket fire or attacks on the base where 
the veteran's unit was located or witnessing dead bodies or 
witnessing the wounded.  38 C.F.R. § 3.304(f).  The veteran 
has received competent medical diagnoses of PTSD that has 
been attributed at least in part to his stressful events 
during service of mortar or rocket fire or attacks on the 
base where the veteran's unit was located or witnessing dead 
bodies or witnessing the wounded.   For example, December 
1998 and February 1999 VA PTSD examination reports reflect a 
diagnosis of PTSD, based on reporting of the stressful events 
of rocket and artillery fire directed at the veteran's camp, 
and support work during the 1968 TET Offensive that included 
picking up dead bodies after a rocket attack.  For these 
reasons, the Board finds that the veteran's diagnosed PTSD 
was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a).  


ORDER

Service connection for tumors of the chest and abdominal area 
as a residual of herbicide exposure is denied. 

Service connection for PTSD is granted. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



